

114 HR 6104 IH: Timely Payments for Flood Victims Act of 2016
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6104IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2016Mr. Graves of Louisiana (for himself, Mr. Boustany, Mr. Richmond, and Mr. Abraham) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish a deadline for approval of claims made under the National Flood Insurance Program, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Timely Payments for Flood Victims Act of 2016. 2.Deadline for approval of claims (a)In generalSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is amended—
 (1)in subsection (a), by striking The Administrator and inserting Subject to other provisions of this section, the Administrator; and (2)by adding at the end the following new subsection:
					
						(d)Deadline for approval of claims
 (1)In generalThe Administrator shall provide that, in the case of any claim for damage to or loss of property under flood insurance coverage made available under this title, a final determination regarding approval of a claim for payment or disapproval of the claim be made, and notification of such determination be provided to the insured making such claim, not later than the expiration of the 30-day period (as such period may be extended pursuant to paragraph (2)) beginning upon the day on which such claim was made. Payment of approved claims shall be made as soon as possible after such approval.
 (2)Extension of deadlineThe Administrator shall provide that the period referred to in paragraph (1) may be extended by a single additional period of 15 days in cases where extraordinary circumstances are demonstrated. The Administrator shall, by regulation, establish criteria for demonstrating such extraordinary circumstances and for determining to which claims such extraordinary circumstances apply..
 (b)ApplicabilityThe amendments made by subsection (a) shall apply to any claim under flood insurance coverage made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) pending on the date of the enactment of this Act and any claims made after such date of enactment.
			